— Appeals by defendant from two judgments of the Supreme Court, Queens County (Kellam, J.), both rendered October 5, 1983, convicting him of burglary in the third degree (two counts), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
*774Not having moved to set the pleas aside, the adequacy of defendant’s guilty pleas has not been preserved for review as a matter of law (People v Pellegrino, 60 NY2d 636). Moreover, under the circumstances, the plea allocutions adequately established that the pleas were entered knowingly, intelligently and voluntarily (People v Harris, 61 NY2d 9). Finally, the sentences imposed were not excessive. Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.